DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This action is in reply to the communications filed on 7/17/2020.
Claims 1-20 are currently pending and have been examined.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/17/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 11 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A system comprising:
a data store configured to store computer-executable instructions; and
a computing device in communication with the data store, the computing device, when executing the computer-executable instructions, configured to at least:
retrieve a set of items from an electronic catalog, the set of items corresponding to items retrieved based on a received electronic search query;
obtain a specified model of a product;
automatically identify, based at least partly on the electronic search query, a plurality of replacement parts from the set of items;
select a sorting criteria for sorting the identified plurality of replacement parts, the sorting criteria including a popularity of a replacement part;
generate a sorted set of replacement parts, wherein each of the plurality of replacement parts is ranked based at least partly on the popularity of the replacement part; and
provide the sorted set of replacement parts to a user computing device.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations as emphasized, are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that a user interface is generated from the list and products are displayed on the user interface, nothing in the claim element precludes the step from practically being performed by people.  For example, but for the “electronic” language, “retrieve, obtain, identify, select, generate and provide” in the context of this claim encompasses advertising, and marketing or sales activities.

If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A system comprising:
a data store configured to store computer-executable instructions; and
a computing device in communication with the data store, the computing device, when executing the computer-executable instructions, configured to at least:
retrieve a set of items from an electronic catalog, the set of items corresponding to items retrieved based on a received electronic search query;
obtain a specified model of a product;
automatically identify, based at least partly on the electronic search query, a plurality of replacement parts from the set of items;
select a sorting criteria for sorting the identified plurality of replacement parts, the sorting criteria including a popularity of a replacement part;
generate a sorted set of replacement parts, wherein each of the plurality of replacement parts is ranked based at least partly on the popularity of the replacement part; and
provide the sorted set of replacement parts to a user computing device.


These limitations are not indicative of integration into a practical application because:
The additional elements of claim 11 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional element of  a data store, computer-executable instructions, a computing device, electronic search query and electronic catalog, is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of connecting to a platform on a network) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements to no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as computers or computing networks).  For example, stating that the catalog and search query are electronic, and the steps are performed by a system comprising a computing device executing instructions, only generally links the commercial interactions and management of relationships or interactions between people to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 11, taken individually or as a whole, the additional elements of claim 11 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. generate a sorted set of replacement parts, provide the sorted set to a user computing device) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. retrieve a set of items from an electronic catalog, obtain a specified model of a product) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 11 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 1 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claim 18 is a computer-readable medium reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2-10, 12-17 and 19-20 are dependencies of claims 1, 9 and 23. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
providing the sorted set of replacement parts to the user computing device further comprises causing a user interface to display the sorted set of replacement parts and the specified model of the product in separate, non-overlapping portions of the user interface (displaying information is transmitting data over a network and does not integrate into a practical application of the abstract idea.)

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.


		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-9, 11-12, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2014/0279248 A1 to Westphal in view of U.S. Patent No. 7,574,426 B1 to Ortega in further view of U.S. Patent Application No. 2015/0356520 A1 to Mitti.
	
Regarding Claim 1, AAA discloses a computer-implemented method comprising: 
under control of one or more computing devices configured with specific computer-executable instructions, retrieving a set of items from an electronic catalog, the set of items corresponding to items retrieved based on a received electronic search query; ([0032] supply-chain based search refinement parameters include, previously purchased items; … items compatible with a previously purchased product; replacement parts approved for use with a previously purchased product; [0028-0029] search refinement parameters allow users to refine search results by various parameters, after a user selects the parameter, the system will display only the items that correspond to that parameter, (e.g., compatible replacement parts for a previously purchased product))
providing the set of items to a user computing device; ([0027] the search result the window 304 displays search results related to various motors.)
automatically identifying, based at least partly on the electronic search query, a plurality of replacement parts from the set of items; ([0028-0029] search refinement parameters allow users to refine search results by various parameters, after a user selects the parameter, the system will display only the items that correspond to that parameter, (e.g., compatible replacement parts for a previously purchased product)

But does not explicitly disclose obtaining a specified model of a product; 	selecting a sorting criteria for sorting the identified plurality of replacement parts, the sorting criteria including a popularity of a replacement part; generating a sorted set of replacement parts, wherein each of the plurality of replacement parts is ranked based at least partly on the popularity of the replacement part; and providing the sorted set of replacement parts to the user computing device.
Mitti, on the other hand, teaches obtaining a specified model of a product.  ([0065-0067], Fig 6 displays a user interface displaying the specified model of the product “VPM-3(interlocking) with a set of replacement parts.  The set of replacement parts provide information such as the location, distance and quantity, and are within a user interface element that does not hide the specified model of the product.)
It would have been obvious to one of ordinary skill in the art to include in the medium, as taught by Westphal, the features as taught by Mitti, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Westphal, to include the teachings of Mitti, in order to inform the user of the inventories of replacement parts (Mitti, [0065]).
Ortega, on the other hand, teaches selecting a sorting criteria for sorting the identified plurality of replacement parts, the sorting criteria including a popularity of a replacement part; generating a sorted set of replacement parts, wherein each of the plurality of replacement parts is ranked based at least partly on the popularity of the replacement part; and providing the sorted set of replacement parts to the user computing device..  (Col 1 Ln 40-51 - automatically ordering query results in accordance with collective and individual user behavior to place the sought item or items near the top of the query result; Col2 Ln 36-59 - These scores typically reflect, for a particular item and term, how often users have selected the item when the item has been identified in query results produced for queries containing the term. (items selected most often are interpreted as popular items)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Westphal, the features as taught by Ortega, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Westphal, to include the teachings of Ortega, in order to place sought items near the top of the query results (Ortega, Col 1 Ln 44-47).

 
Regarding Claim 2, Westphal, Ortega and Mitti teach the method of claim 1. 
AAA discloses wherein the specified model of the product is obtained from a data store configured to store one or more specified models of products associated with the user device.  ([0019] The example data repository 68A may include any suitable vendor data including, for example, customer/company information, electronic catalog pages, inventor, etc. In this example, the data repository 68A includes a listing of a plurality of products that are available for purchase, and historical records related to a user.) 
Regarding Claim 3, Westphal, Ortega and Mitti teach the method of claim 1. 
However AAA does not explicitly teach wherein the popularity of the replacement part corresponds to a number of sales of the replacement part.  
Orgeta, on the other hand, teaches wherein the popularity of the replacement part corresponds to a number of sales of the replacement part.  ([Col 2 Ln 60-67] an item purchase selection action has greater impact on ranking scores than does a display additional item information action. In some embodiments, the set of selection actions considered by the facility may be adapted to rank items of various types, including products for sale and/or their description pages.)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Westphal, the features as taught by Ortega, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Westphal, to include the teachings of Ortega, in order to place sought items near the top of the query results (Ortega, Col 1 Ln 44-47).
Regarding Claim 4, Westphal, Ortega and Mitti teach the method of claim 1. 
However AAA does not explicitly teach wherein the popularity of the replacement part corresponds to a ranking of the replacement part among users that own the specified model of the product.  
Orgeta, on the other hand, teaches wherein the popularity of the replacement part corresponds to a ranking of the replacement part among users that own the specified model of the product.  ([Col 2 Ln 44-67] the facility populates the item selection information in the index based upon rating scores generated for combinations of one item and one term using one or more rating functions. These scores typically reflect, for a particular item and term, how often users have selected the item when the item has been identified in query results produced for queries containing the term. In various embodiments, the facility bases rating scores on different kinds of selection actions performed by the users on items identified in query results. These include whether the user displayed additional information about an item, how much time the user spent viewing the additional information about the item, how many hyperlinks the user followed within the additional information about the item, whether the user added the item to his or her shopping basket, and whether the user ultimately purchased the item. In some embodiments, the facility permits different weights to be attributed to different selection actions, such that, for example, an item purchase selection action has greater impact on ranking scores than does a display additional item information action.)(rating scores reflect for a particular item how often users have selected the item and whether the user ultimately purchased the item (users that own the specified model))
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Westphal, the features as taught by Ortega, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Westphal, to include the teachings of Ortega, in order to place sought items near the top of the query results (Ortega, Col 1 Ln 44-47).
Regarding Claim 7, Westphal, Ortega and Mitti teach the method of claim 1. 
AAA discloses wherein the plurality of replacement parts are stored in a replacement part data store, the replacement part data store configured to provide relationships between replacement parts and models of products.  ([0012] product information including compatibility information [0019] The example data repository 68A may include any suitable vendor data including, for example, customer/company information, electronic catalog pages, inventor, etc. In this example, the data repository 68A includes a listing of a plurality of products that are available for purchase, and historical records related to a user.) 
Regarding Claim 8, Westphal, Ortega and Mitti teach the method of claim 1. 
AAA discloses wherein the specified model of the product is obtained from the user computing device.  ([0012] historical information about and/or specifically related to a purchaser, including for example, data related to a user's previous purchasing history, shipping history, payment history, personal organizational lists, product information about previously purchased products [0033] model number)
Regarding Claim 9, Westphal, Ortega and Mitti teach the method of claim 1. 
AAA discloses further comprising receiving a request to remove items from the set of items that are not replacement parts for the specified model of the product. ([0013] The disclosed examples use supply chain information to provide search refinement and/or filtering parameters for customers using the e-commerce website. For example, a user may conduct an initial search, e.g. via keyword searching, searching using unique product identifiers (e.g., a catalog number, ordering number, inventory number, StockKeeping Unit (SKU), etc.), model number searching, competitor model number searching, manufacturer name searching, searching via selection guides, etc. The disclosed system then provides supply-chain search refinement parameters which allow users to narrow search results to show only, for example (i) previously purchased items; … (v) items compatible with a previously purchased product; (remove items that are not replacement parts))

Claim 11 recites a system comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.

Regarding Claim 12, Westphal, Ortega and Mitti teach the system of claim 11. 
However AAA does not explicitly teach wherein the popularity of the replacement part corresponds to one of a number of sales of the replacement part or a ranking of the replacement part among users that own the specified model of the product.  
Orgeta, on the other hand, teaches wherein the popularity of the replacement part corresponds to one of a number of sales of the replacement part or a ranking of the replacement part among users that own the specified model of the product.  ([Col 2 Ln 60-67] an item purchase selection action has greater impact on ranking scores than does a display additional item information action. In some embodiments, the set of selection actions considered by the facility may be adapted to rank items of various types, including products for sale and/or their description pages.)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Westphal, the features as taught by Ortega, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Westphal, to include the teachings of Ortega, in order to place sought items near the top of the query results (Ortega, Col 1 Ln 44-47).

Claim 15 recites a system comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.
Claim 16 recites a system comprising substantially similar limitations as claim 9.  The claim is rejected under substantially similar grounds as claim 9.
Claim 18 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.


Claims 5-6, 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2014/0279248 A1 to Westphal and U.S. Patent No. 7,574,426 B1 to Ortega and U.S. Patent Application No. 2015/0356520 A1 to Mitti in view of U.S. Patent Application No. 2015/0032548 A1 to Shapiro.

Regarding Claim 5, Westphal, Ortega and Mitti teach the system of claim 1. 
However the combination does not explicitly teach wherein the sorted set of replacement parts includes replacement parts manufactured by an original equipment manufacturer and generic replacement parts.  
Shapiro, on the other hand, teaches wherein the sorted set of replacement parts includes replacement parts manufactured by an original equipment manufacturer and generic replacement parts. (Shapiro, [0051], the list 512 or search results presented to the buyer may include a category of parts that are high performance versions of the OEM part and/or a category of low-cost, generic alternatives for the OEM part in addition to the OEM parts.  Alternatively, the list 512 may present the OEM parts and provide a selectable indication that high performance and/or low-cost, generic parts are may be available.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Westphal and Ortega, the features as taught by Shapiro, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination, to include the teachings of Shapiro, in order to give the buyer options (Shapiro, [0051]).
Regarding Claim 6, Westphal, Ortega, Mitti and Shapiro teach the system of claim 5. 
However the combination does not explicitly teach wherein the sorted set of replacement parts, when viewed on the user computing device, are arranged so that replacement parts manufactured by the original equipment manufacturer appear adjacent to at least one generic replacement part.  
Shapiro, on the other hand, teaches wherein the sorted set of replacement parts, when viewed on the user computing device, are arranged so that replacement parts manufactured by the original equipment manufacturer appear adjacent to at least one generic replacement part. ([0051] In further embodiments, the buyer may be given the option to purchase the OEM part or an equivalent part. For example, the list 512 or search results presented to the buyer may include a category of parts that are high performance versions of the OEM part and/or a category of low-cost, generic alternatives for the OEM part in addition to the OEM parts. Alternatively, the list 512 may present the OEM parts and provide a selectable indication that high performance and/or low-cost, generic parts are may be available. In some embodiments, the parts table database 312 may indicate a relationship between the original OEM part number, the high performance part number, and/or a low-cost, generic version that is accessed when the part is selected on the schematic.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Westphal and Ortega, the features as taught by Shapiro, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination, to include the teachings of Shapiro, in order to give the buyer options (Shapiro, [0051]).
Claim 13 recites a system comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.
Claim 14 recites a system comprising substantially similar limitations as claim 6.  The claim is rejected under substantially similar grounds as claim 6.
Regarding Claim 19, Westphal, Ortega, Mitti and Shapiro teach the medium of claim 18. 
However the combination does not explicitly teach wherein the sorted set of replacement parts includes replacement parts manufactured by an original equipment manufacturer and generic replacement parts, and wherein the sorted set of replacement parts, when viewed on the user computing device, are arranged so that replacement parts manufactured by the original equipment manufacturer appear adjacent to at least one generic replacement part. 
Shapiro, on the other hand, teaches wherein the sorted set of replacement parts includes replacement parts manufactured by an original equipment manufacturer and generic replacement parts, and wherein the sorted set of replacement parts, when viewed on the user computing device, are arranged so that replacement parts manufactured by the original equipment manufacturer appear adjacent to at least one generic replacement part. ([0051] In further embodiments, the buyer may be given the option to purchase the OEM part or an equivalent part. For example, the list 512 or search results presented to the buyer may include a category of parts that are high performance versions of the OEM part and/or a category of low-cost, generic alternatives for the OEM part in addition to the OEM parts. Alternatively, the list 512 may present the OEM parts and provide a selectable indication that high performance and/or low-cost, generic parts are may be available. In some embodiments, the parts table database 312 may indicate a relationship between the original OEM part number, the high performance part number, and/or a low-cost, generic version that is accessed when the part is selected on the schematic.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Westphal and Ortega, the features as taught by Shapiro, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination, to include the teachings of Shapiro, in order to give the buyer options (Shapiro, [0051]).

Claims 10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2014/0279248 A1 to Westphal and U.S. Patent No. 7,574,426 B1 to Ortega and U.S. Patent Application No. 2015/0356520 A1 to Mitti in view of U.S. Patent Application No. 2012/0259884A1 to Donehue.

Regarding Claim 10, Westphal, Ortega and Mitti teach the system of claim 1. 
However the combination does not explicitly teach wherein providing the sorted set of replacement parts to the user computing device further comprises causing a user interface to display the sorted set of replacement parts and the specified model of the product in separate, non-overlapping portions of the user interface.
Donehue, on the other hand, teaches wherein providing the sorted set of replacement parts to the user computing device further comprises causing a user interface to display the sorted set of replacement parts and the specified model of the product in separate, non-overlapping portions of the user interface. (Fig. 7, displaying the vehicle “2009 Chrysler PT Cruiser” with a number of service kits for the particular vehicle, and Fig. 9 displaying replacement sensors and images of each of the sensors., which are interpreted as separate non-overlapping portions of the user interface.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Westphal and Ortega, the features as taught by Donehue, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination, to include the teachings of Donehue, in order to help determine whether a particular part is compatible (Donehue, [0023]).
Claim 17 recites a system comprising substantially similar limitations as claim 10.  The claim is rejected under substantially similar grounds as claim 10.
Claim 20 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 10.  The claim is rejected under substantially similar grounds as claim 10.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159. The examiner can normally be reached M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625